DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the newly added limitations recited in claim 4 reciting “at least one mounting bracket comprising at least a part of the interstitial layer” are not disclosed in the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 4 recites the following: “at least one mounting bracket comprising at least a part of the interstitial layer and configured to assist with mounting the battery cells to the cooling plate to prevent the battery cells from moving off of the cooling plate”; however, the instant specification discloses the following: “the interstitial layer may be a thermally conductive mounting bracket or a coupling to assist with mounting the battery cells 110, 112 to the cooling plate 102 to prevent the battery cells 110 from moving off of the cooling plate 102”.  Therefore, the newly added limitations of “at least one mounting bracket comprising at least a part of the interstitial layer” is different from that instantly disclosed; and therefore constitutes new matter.

Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "memory cells" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "memory cells" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "memory cells" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the aircraft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107834131 (hereinafter CN’131 – translation attached and relied upon below).
With respect to claim 1, CN’131 teaches a battery module (Figure 1) comprising: a thermally conductive cooling plate (3) (page 4, last 4 lines) comprising a first surface and a second surface opposite the first surface (as illustrated); a first group of battery cells (1) disposed on the first surface of the cooling plate (3); 
a first electrode/(conductive sheet (2)) disposed between the first group of battery cells (1) and the cooling plate (3), the first electrode (2) coupling a positive or negative terminal of at least one battery cell of the first group of battery cells to a positive or negative terminal of at least one other battery cell of the first group of battery cells (page 4, lines 5-20);
a second group of battery cells (1) disposed on the second surface of the cooling plate (3) (as illustrated); and 
a thermally conductive interstitial layer (4) coupled between the cooling plate (3) and the first group of battery cells (1), and between the cooling plate (3) and the second group of battery cells (1); wherein the cooling plate (3) is configured to draw heat from the first group and the second group of the battery cells (1) (page 4, last 4 lines through page 5, line 17).
With respect to claim 2, CN’131 teaches wherein a second electrode (2) is disposed between the second group of battery cells (1) and the cooling plate (3), the second electrode (2) coupling a positive or negative terminal of at least one battery cell of the second group of battery cells to a positive or negative terminal of at least one other battery cell of the second group of battery cells (page 4, lines 5-20); the cooling plate (3) comprises a heat exchanger/(heat exchange channel (33)) configured to remove the heat from the cooling plate (3) generated by the first group and the second group of battery cells (1) (page 4, last 4 lines through page 5, line 17).
With respect to claim 4, CN’131 teaches at least one mounting bracket comprising at least a part of the interstitial layer/insulating pad (4) and configured to assist with mounting the battery cells to the cooling plate to prevent the battery cells from moving off of the cooling plate – insulating pad/(interstitial layer (4)) functions as the mounting bracket.
Regarding limitations recited in claim 4 which are directed to a manner of operating (i.e. a flow rate of the coolant is configured to be adjusted based on a selected rate of heat removal) disclosed device, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 8, CN’131 teaches wherein the first surface comprises a first area (Figure 1 below) which comprises an entire area covered by the first group of battery cells (1); and
wherein the thermally conductive interstitial layer (4) covers the first area and extends over the first surface beyond the first group of battery cells (1) – as illustrated in Figure 1, that interstitial layer (4) extends beyond the first area, which first area is the area of the first surface of the cooling plate covered by the batteries (1);
and 
the thermally conductive interstitial layer (4) is further coupled along most of the entire length of each battery cell (1) of the first group and second group of battery cells (1) to increase thermal contact with each battery cell (1).
With respect to claim 9, CN’131 teaches a thermally conductive first cover/(bearing plate (10)) coupled to the first group of battery cells (1) and configured to draw the heat from the first group of battery cells (1); and a thermally conductive second cover/(opposite bearing plate (10)) coupled to the second group of the battery cells (1) and configured to draw the heat from the second group of battery cells (1) by conduction since the battery components/plates are made of metal (page 6, lines 19-25).
With respect to claim 13, CN’131 teaches a method for cooling a battery system comprising:
a thermally conductive cooling plate (3) comprising a heat exchanger (Figure 2, 33), a first surface, and a second surface opposite the first surface (as illustrated in Figure 1 included herein);
a first group of battery cells (1) disposed on the first surface of the cooling plate (3) (see Figure 1);
a second group of battery cells (1) disposed on the second surface of the cooling plate (3);
a thermally conductive interstitial layer (4) coupled between the cooling plate (3) and the first group of battery cells (1) (as illustrated), and between the cooling plate (3) and the second group of battery cells (1) (as illustrated in Figure 1); wherein
the first surface comprises a first area which comprises an entire area covered by the first group of battery cells (1); the thermally conductive interstitial layer (4) covers the first area – as illustrated in Figure 1 below, the interstitial layer (4) extends beyond the first area, which first area is the area of the first surface covered by the batteries (1); and 
the method comprises:
drawing heat, by the cooling plate (3), from the first group and the second group of battery cells (1); and
removing, via the heat exchanger (Figure 2, 33) the heat from the cooling plate (3) – see Figures 1 and 6 included herein.
With respect to claim 18, CN’131 teaches a thermally conductive frame (Figures 1 and 6 illustrated below) comprising a cooling plate (3), a first side wall/(first side wall heat exchanger), and a second side wall/(second side wall heat exchanger) (as illustrated in Figure 6); a first group of battery cells (1) disposed on a first surface of the cooling plate (3); a first electrode/(conductive sheet (2)) disposed between the first group of battery cells (1) and the cooling plate (3), the first electrode (2) coupling a positive or negative terminal of at least one battery cell of the first group of battery cells to a positive or negative terminal of at least one other battery cell of the first group of battery cells (page 4, lines 5-20);
a second group of battery cells (1) disposed on a second surface of the cooling plate (3) opposite the first surface (as illustrated); and a thermally conductive interstitial layer (4) coupled between the first surface of the cooling plate (3) and the first group of battery cells (1), and between the second surface of the cooling plate (3) and the second group of battery cells (1); wherein the cooling plate (3) is configured to draw heat from the first group and the second group of the battery cells (1) (page 4, last 4 lines through page 5, line 17) and transfer the drawn heat to the first and second side walls configured to dissipate the heat into air – by thermal conduction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107834131 (hereinafter CN’131), as applied to claims 1-2 and 13 above, and further in view of Ruter et al. (US 20140322582 A1).
With respect to claim 3, CN’131 discloses all claim limitations, as set forth above, including wherein the cooling plate (3) receives a coolant/heat exchange medium (page 4, last 12 lines), as set forth above, but fails to teach wherein the heat exchanger/(heat exchange channel (33)) comprises coolant coils embedded within the cooling plate (3), wherein the coolant coils transfer the heat from the cooling plate (3) and wherein the heat exchanger/(heat exchange channel (33)) makes a plurality of turns in approaching an edge of the cooling plate (3).  Ruter teaches a battery module (Figure 1) comprising a plurality of battery modules (50) in contact with opposite surfaces of a cooling plate (30) (as illustrated); the cooling plate (30) comprising a heat exchanger (33 & 34); wherein the heat exchanger (33 & 34) is a fluid cooled/refrigerant heat exchanger comprising cooling coils/pipes (33 & 34) embedded within the cooling plate (30), wherein the coolant coils (33 & 34) transfer the heat from the cooling plate (30) to an actively flowing coolant/refrigerant in the coolant coils (33 & 34); wherein the heat exchanger (33 & 34) makes a plurality of turns in approaching an edge of the cooling plate (30) in order to provide uniform efficient cooling (para. [0054]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the heat exchanger/(heat exchange channel (33)) comprise coolant coils embedded within the cooling plate (3), wherein the coolant coils transfer the heat from the cooling plate (3) and wherein the heat exchanger/(heat exchange channel (33)) makes a plurality of turns in approaching an edge of the cooling plate (3) in the apparatus of CN’131, as taught by Ruter, in order to provide a more uniform and efficient cooling.
With respect to claim 14, CN’131 discloses all claim limitations as set forth above including wherein:
the thermally conductive interstitial layer (4) extends over the first surface beyond the first group of memory cells (1) (as illustrated in Figure 1 below); and
the heat exchanger (Figure 2, 33) is a fluid cooled heat exchanger (page 4, last 12 lines).  CN’131 fails to teach wherein the heat exchanger comprises coolant coils embedded within the cooling plate (3), wherein the method further comprises transferring, via the coolant coils, the heat from the cooling plate to an actively flowing coolant in the coolant coils. Ruter teaches a battery module (Figure 1) comprising a plurality of battery modules (50) in contact with opposite surfaces of a cooling plate (30) (as illustrated); the cooling plate (30) comprising a heat exchanger (33 & 34); wherein the heat exchanger (33 & 34) is a fluid cooled/refrigerant heat exchanger comprising cooling coils/pipes (33 & 34) embedded within the cooling plate (30), wherein the coolant coils (33 & 34) transfer the heat from the cooling plate (30) to an actively flowing coolant/refrigerant in the coolant coils (33 & 34); wherein the heat exchanger (33 & 34) makes a plurality of turns in approaching an edge of the cooling plate (30) in order to provide uniform efficient cooling (para. [0054]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the heat exchanger/(heat exchange channel (33)) comprise coolant coils embedded within the cooling plate (3), wherein the coolant coils transfer the heat from the cooling plate (3) and wherein the heat exchanger/(heat exchange channel (33)) makes a plurality of turns in approaching an edge of the cooling plate (3) in the apparatus of CN’131, as taught by Ruter, in order to provide a more uniform and efficient cooling.

Claims 5-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107834131 (hereinafter CN’131 – translation attached and relied upon below), as applied to claims 1-2 and 13 above.
With respect to claim 5, CN’131 teaches wherein the first surface comprises a first area which comprises an entire area covered by the first group of cells (1);
the thermally conductive interstitial layer (4) covers the first area (as illustrated in Figure 1 below); and wherein the heat exchanger/cooling plate (3) is a heat sink comprising a plurality of fins (as illustrated below – the fins illustrated below are similar to instant fins (602) in instant Figure 5), wherein the plurality of fins are configured to dissipate heat – it would be obvious that the fins illustrated below are capable of dissipating heat via thermal conduction.

    PNG
    media_image1.png
    401
    717
    media_image1.png
    Greyscale

With respect to claim 6, CN’131 teaches wherein the cooling plate (1) further comprises:
a first edge and a second edge opposite the first edge (as illustrated in Figure 6 below);
a first side wall heat exchanger coupled to the first edge of the cooling plate (as illustrated below);
a second side wall heat exchanger coupled to the second edge of the cooling plate (as illustrated below); and
wherein the first and second side wall heat exchangers are configured to draw the heat from the cooling plate – it would be obvious that the first and second side wall heat exchangers would be capable of dissipating heat by conduction-;
wherein the first surface comprises a first area (see Figure 1 above) which comprises an entire area covered by the first group of memory cells (1); and
wherein the thermally conductive interstitial layer (4) covers the first area and extends beyond the first area – as illustrated in Figure 1, the interstitial layer (4) extends beyond the first area, which first area is the area of the first surface covered by the batteries (1).

    PNG
    media_image2.png
    582
    861
    media_image2.png
    Greyscale

With respect to claim 7, CN’131 teaches wherein the first and second side wall heat exchangers (illustrated in Figure 1 above) are heat sinks comprising a plurality of fins, wherein the plurality of fins are configured to dissipate the heat – (as illustrated above) – the fins illustrated above are similar to instant fins (602) in instant Figure 5), wherein the plurality of fins are configured to dissipate heat – it would be obvious that the fins in CN’131 are capable of dissipating heat by thermal conduction.
With respect to claim 16, CN’131 teaches a first electrode (2) disposed between the first group of battery cells (1) and the cooling plate (3), the first electrode (2) coupling a positive or negative terminal of at least one battery cell (1) of the first group of battery cells (1) to a positive or negative terminal of at least one other battery cell (1) of the first group of battery cells (1) (page 4, lines 5-20); and the method further comprising dissipating the heat by a plurality of fins, wherein the heat exchanger is a heat sink comprising the plurality of fins (see figure 1 above) – (the fins illustrated above are similar to instant fins (602) in instant Figure 5), wherein the plurality of fins are configured to dissipate heat – it would be obvious that the fins illustrated above are capable of dissipating heat via thermal conduction.
With respect to claim 17, CN’131 teaches drawing the heat by a first sidewall heat exchanger (Figure 6 above) coupled to a first edge of the cooling plate (3) and a second side wall heat exchanger coupled to a second edge of the cooling plate (3), wherein the first edge is opposite the second edge (as illustrated above) – it would be obvious that the first and second side wall heat exchangers (illustrated above) would be capable of dissipating heat by conduction.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107834131 (hereinafter CN’131), as applied to claim 7 above, and further in view of combs (US 10,559,792).
With respect to claim 10, CN’131 teaches mounting the battery module in electric automobiles (page 2, lines 1-5), but fails to teach wherein the apparatus is disposed on an aircraft such that the first side wall heat exchanger and/or the second side wall heat exchanger form a part of an exterior surface of the aircraft.  Combs teaches integrating a battery module (Figure 7, 702) as part of an exterior surface of an aircraft (700) wherein the apparatus is disposed on the aircraft such that the first side wall heat exchanger and/or the second side wall heat exchanger/(housing walls/outer skin (Figure 5, 502)) form a part of an exterior surface of the aircraft (as illustrated) (col. 11, lines 12-32) in order to provide a structurally-integrated battery module that takes up less or no interior volume of the aircraft when compared to existing designs (col. 1, lines 42-49). 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to mount the battery module of CN’131 for use in an aircraft, wherein the apparatus is disposed on the aircraft such that the first side wall heat exchanger and/or the second side wall heat exchanger form a part of an exterior surface of the aircraft, as taught by Combs, in order to provide a structurally-integrated battery module that takes up less or no interior volume of the aircraft when compared to existing designs.
With respect to claim 11, CN’131 teaches wherein the plurality of fins (Figure 1 above) is exposed to an exterior (as illustrated) to dissipate heat by air flowing over the plurality of fins.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107834131 (hereinafter CN’131), in view of combs (US 10,559,792), as applied to claim 10 above, and further in view of WO 2017/107170 (hereinafter WO’170).
With respect to claim 12, modified CN’131 teaches mounting the battery module in electric automobiles; but fails to teach mounting a battery module within a battery pod for use in an unmanned aerial vehicle.  WO’170 teaches mounting a battery module within a battery pod/(housing (11)) for use in an unmanned aerial vehicle (Abstract) in order to provide the battery module as a power source powering the unmanned aerial vehicle.  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to mount the battery module of CN’131 as modified, for use in an unmanned aerial vehicle (UAV), as taught by WO’170, in order to provide the battery module as a power source powering the unmanned aerial vehicle.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107834131 (hereinafter CN’131) in view of Ruter et al. (US 20140322582 A1), as applied to claim 14 above, and further in view of CN 107615567 A (hereinafter CN’567 – translation attached and relied upon below).
With respect to claim 15, modified CN’131 teaches wherein the heat exchanger (see Ruter, Figure 1, cooling coils 33 & 34) makes a plurality of turns in approaching an edge of the cooling plate, as set forth above, but fails to teach wherein the method further comprises adjusting a flow rate of the coolant based on a selected rate of heat removal.  CN’567 teaches a battery (Figures 6, 6A, 6B) comprising: a thermally conductive cooling plate (155) comprising a liquid coolant pipe, wherein the cooling plate (155) is in contact with a plurality of battery cells (100) (as illustrated); and teaches adjusting a flow rate of the coolant based on a selected rate of heat removal/(temperature of the battery cells) in order to keep the temperature of the battery within an acceptable range (page 7, lines 11-14).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to adjust the flow rate of the coolant based on a selected rate of heat removal in the method of CN’131, as taught by CN’567, in order to achieve optimal heat exchange.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107834131 (hereinafter CN’131), as applied to claim 18 above, and further in view of EP 2544258 (hereinafter EP’258).
With respect to claim 19, CN’131 discloses all claim limitations as set forth above but fails to teach wherein the first and second groups of battery cells further comprise a plurality of subgroups of battery cells, wherein each battery cell (10) within a subgroup of battery cells are electrically coupled in parallel with each other, and wherein the subgroup of battery cells are electrically coupled in series with other subgroups of battery cells.  EP’258 teaches wherein the first and second groups (battery cells (10) on opposite sides of the cooling plate (15A)) of battery cells (10) comprise a plurality of subgroups (rows) of battery cells, wherein each battery cell within a subgroup (row) of battery cells (10) are electrically coupled in series (para. [0041]-[0043]) with each other (Figure 12), and wherein the subgroup of battery cells (rows) are electrically coupled in parallel with other subgroups (rows) of battery cells (10) (as illustrated in Figure 14).  Though EP’258 does not teach wherein each battery cell (10) within a subgroup (row) of battery cells are electrically coupled in parallel with each other, and wherein the subgroup (rows) of battery cells (10) are electrically coupled in series with other subgroups (rows) of battery cells (10), and rather teaches the opposite, such coupling arrangement would have been obvious to one having ordinary skill in the art since there are two options to choose from, i.e. either parallel or series in order to thereby obtain the necessary voltages.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to electrically couple each battery cell within a subgroup (row) of battery cells in parallel with each other, and to electrically couple the subgroup (rows) of battery cells in series with other subgroups (rows) of battery cells, as made obvious over EP’258, in order to obtain the necessary voltage.
With respect to claim 20, CN’131 discloses all claim limitations as set forth above but fails to teach wherein the first and second groups of battery cells further comprise a plurality of subgroups of battery cells, wherein each battery cell within a subgroup of battery cells are electrically coupled in series with each other, and wherein the subgroup of battery cells are electrically coupled in parallel with other subgroups of battery cells.  EP’258 teaches wherein the first and second groups (battery cells (10) on opposite sides of the cooling plate (15A)) of battery cells (10) further comprise a plurality of subgroups (rows) of battery cells, wherein each battery cell within a subgroup (row) of battery cells (10) are electrically coupled in series (para. [0041]-[0043]) with each other (Figure 12), and wherein the subgroup of battery cells (rows) are electrically coupled in parallel with other subgroups (rows) of battery cells (10) (as illustrated in Figure 1) in order to obtain the necessary voltage.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the first and second groups of battery cells further comprise a plurality of subgroups of battery cells, wherein each battery cell within a subgroup of battery cells is electrically coupled in series with other cells, and wherein the subgroup of battery cells are electrically coupled in parallel with other subgroups of battery cells in the battery cells of CN’131, as taught by EP’258, in order to obtain the necessary voltage.

Response to Arguments
Objection made to the Drawings has been withdrawn due to Applicant’s amendment made to the instant specification.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument due to Applicant’s amendments made to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						8/8/2022Primary Examiner, Art Unit 1725